996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas R. BOYER, Jr., Plaintiff-Appellant,v.STATE OF MARYLAND;  Arrie W. Davis, Judge;  Lisa K. Bankins,Official Court Reporter, Defendants-Appellees.
No. 93-6166.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 31, 1993.Decided:  June 25, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-92-2948-B)
Thomas R. Boyer, Jr., Appellant Pro Se.
Alexander Wright, Jr., Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Thomas R. Boyer, Jr., appeals from the district court's order denying relief on his claim that his right of access to the courts was infringed upon by the unavailability of his guilty plea transcript.  To the extent that Boyer's claim attacked the fact or duration of his confinement, relief was properly denied because Boyer did not exhaust his state remedies.  28 U.S.C. § 2254(b);   Preiser v. Rodriguez, 411 U.S. 475 (1973).  To the extent that Boyer raised a claim under 42 U.S.C. § 1983 (1988), we affirm on the reasoning of the district court.  Boyer v. Maryland, No. CA-92-2948-B (D. Md. Jan. 25, 1993).  We deny Boyer's Motion for Declaratory Judgment and his request to particularize his claim.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED